 1
                                                                         FILED IN THE
 2                                                                   U.S. DISTRICT COURT
                                                               EASTERN DISTRICT OF WASHINGTON



 3                                                              Feb 11, 2020
                                                                    SEAN F. MCAVOY, CLERK

 4

 5                             UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WASHINGTON
 6

 7    OMAR AL SAMMARRAIE and
      FATEN AL MASHHADANI,                        NO: 4:19-CV-5255-RMP
 8
                                  Petitioners,    ORDER OF DISMISSAL WITHOUT
 9                                                PREJUDICE
            v.
10
      KEVIN K. MCALEENAN, Acting
11    Secretary, Department of Homeland
      Security, and SIW M BAY-HANSEN,
12    Field Director, Yakima WA, US
      Citizenship and Immigration Service,
13
                                  Respondents.
14

15         BEFORE THE COURT is the Plaintiffs’ Stipulation of Dismissal without

16   Prejudice, ECF No. 6. Having reviewed the Stipulation and the record, the Court

17   finds good cause to approve dismissal. Accordingly, IT IS HEREBY ORDERED:

18         1. Plaintiffs’ Stipulation of Dismissal without Prejudice, ECF No. 6, is

19               APPROVED.

20         2. Plaintiffs’ Complaint is dismissed without prejudice and without costs to

21               any party.


     ORDER TO SHOW CAUSE ~ 1
 1         3. All pending motions, if any, are DENIED AS MOOT.

 2         4. All scheduled court hearings, if any, are STRICKEN.

 3         IT IS SO ORDERED. The District Court Clerk is directed to enter this

 4   Order, provide copies to counsel, and close this case.

 5         DATED February 11, 2020.

 6                                              s/ Rosanna Malouf Peterson
                                             ROSANNA MALOUF PETERSON
 7                                              United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21


     ORDER TO SHOW CAUSE ~ 2
